PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,583,156	:  	
Turner, et al.				:   
Application No. 15/828,971	:   ON REQUEST FOR 
Issue Date: March 10, 2020	:   REDETERMINATION OF 
Filed: December 1, 2017	:   PATENT TERM ADJUSTMENT
Atty. Docket No. 106417-0286  	:   UNDER 37 CFR 1.705
									
This is responsive to patentee’s “Request for Reconsideration of Patent Term Adjustment Under to 37 CFR 1.705(d)” filed June 9, 2020, that is being treated as a request under 37 CFR 1.705(b) requesting that the Office adjust the PTA from 27 days to 62 days. The patent term adjustment is redetermined to be sixty-eight (68) days.
 
This redetermination of patent term adjustment is NOT the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

On March 10, 2020, the above-noted application matured into U.S. Patent No. 10,583,156, with a patent term adjustment of 27 days.  The instant petition under 37 CFR 1.705(b) was filed on June 9, 2020. 

Patentee disputes the reduction of 41 days entered after the Notice of Allowance and Issue Fee Due was mailed on November 1, 2019.  The reduction to the patent term adjustment of 41 days was entered under 37 CFR 1.704(c)(10)for the filing of the “Power of Attorney to Prosecute Applications Before the USPTO” and “Statement under 37 CFR 3.73(c)” filed on January 30, 2020. Patentee states, in part, that:

[t]he PTO erroneously calculated 41 days of applicant’s delay for submission of post- allowance document. Applicant submitted an executed Power of Attorney document on January 30, 2020, together with payment of issue fee. On February 4, 2020, the PTO issued a Notice of Acceptance of Power of Attorney. Therefore, the applicant’s delay for submission of post- allowance document should be 6 days. However, the attached PTO’s PTA Calculation erroneously indicated such delay to be 41 days.

Applicants therefore respectfully request that the patent be accorded 62 days PTA.

Request, filed on June 9, 2020, p. 2.

Patentee’s argument is considered but is not well-taken. As to this, section 2732 of the Manual of Patent Examining Procedure, states, in pertinent part:

[i]n the final rule Changes to Patent Term Adjustment in view of the Federal Circuit Decision in Novartis v. Lee, 80 FR 1346 (January 9, 2015), the Office further revised policies regarding 37 CFR 1.704(c)(10) and no longer considers submission of a written (or other type of) status inquiry, request for refund, or an inventor’s oath or declaration to be a failure to engage in reasonable efforts to conclude processing and examination of the application under 37 CFR 1.704(c)(10) due to the changes that have been brought about by the electronic filing and processing of patent applications.

The submission of the following papers after a "Notice of Allowance" is not considered a failure to engage in reasonable efforts to conclude processing or examination of an application: (1) Fee(s) Transmittal (PTOL-85B); (2) power of attorney; (3) power to inspect; (4) change of address; (5) change of status (micro/small/not small entity status); (6) a response to the examiner’s reasons for allowance or a request to correct an error or omission in the "Notice of Allowance" or "Notice of Allowability;" (7) status letters; (8) requests for a refund; (9) an inventor’s oath or declaration; (10) an information disclosure statement with a statement in compliance with 37 CFR 1.704(d); (11) the resubmission by applicant of unlocatable paper(s) previously filed in the application (37 CFR 1.251); (12) a request for acknowledgment of an information disclosure statement in compliance with 37 CFR 1.97 and 1.98, provided that the applicant had requested that the examiner acknowledge the information disclosure statement prior to the notice of allowance, or the request for acknowledgement was applicant’s first opportunity to request that the examiner acknowledge the information disclosure statement; (13) comments on the substance of an interview where the applicant-initiated interview resulted in a notice of allowance; and (14) letters related to government interests (e.g., those between NASA and the Office).

As indicated in MPEP 2732, supra, the filing of a power of attorney after Notice of Allowance is not considered a failure to engage in reasonable efforts to conclude processing or examination of an application that would warrant a reduction to the patent term adjustment under 37 CFR 1.704(c)(10). The reduction to the patent term adjustment of 41 days is removed, accordingly.

The Office acknowledges submission of the $200.00 fee set forth in 37 CFR 1.18(e).  No additional petition fee is required.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two-month period is extendable under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. Thereafter, the matter will be directed to the Certificate of Corrections Branch for issuance of a certificate of correction indicating that the patent term adjustment is sixty-eight (68) days. 

Telephone inquiries specific to this matter should be directed to the undersigned, at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Draft Certificate of Correction